                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                      UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    LIANG HAOWEI,                                   Case No. 18-cv-07138 NC (PR)
                                  12                   Petitioner,
Northern District of California




                                                                                        ORDER OF TRANSFER
 United States District Court




                                  13            v.
                                  14    DAVID W. JENNINGS, et al.,
                                  15                   Respondents.
                                  16

                                  17          Petitioner, an immigration detainee, has filed a federal petition for writ of habeas
                                  18   corpus, under 28 U.S.C. § 2241. Petitioner is currently being held at the Mesa Verde ICE
                                  19   Processing Center in Bakersfield, California. Petitioner’s underlying federal habeas
                                  20   petition challenges his current detention.
                                  21          Section 2241 allows “the Supreme Court, any justice thereof, the district courts and
                                  22   any circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.”
                                  23   28 U.S.C. § 2241(a). Relying on the “within their respective jurisdictions” language, the
                                  24   Supreme Court held that personal jurisdiction over a federal habeas corpus petition lies
                                  25   exclusively in the single federal judicial district in which both the custodian of the prisoner

                                  26   Case No. 18-cv-07138 NC (PR)
                                       ORDER OF TRANSFER
                                  27

                                  28
                                   1
                                       and the prisoner reside. Ahrens v. Clark, 335 U.S. 188, 190-91 (1948). Although this
                                   2
                                       court may have jurisdiction to hear a petition, see Braden v. 30th Judicial Circuit Court,
                                   3
                                       410 U.S. 484, 494-95 (1973), Braden also makes clear that “venue considerations may,
                                   4
                                       and frequently will, argue in favor of adjudication of the habeas claim in the jurisdiction
                                   5
                                       where the habeas petitioner is confined.” Chatman-Bey v. Thornburgh, 864 F.2d 804, 814
                                   6
                                       (D.C. Cir. 1988). Federal courts generally take the position that the district of confinement
                                   7
                                       “is normally the forum most convenient to the parties,” McCoy v. United States Bd. of
                                   8   Parole, 537 F.2d 962, 966 (8th Cir. 1976), and therefore exercise discretion in transferring
                                   9   petitions to the district of confinement “in the interests of justice” pursuant 28 U.S.C. §
                                  10   1404(a). See id.; see also Dunne v. Henman, 875 F.2d 244, 249-50 (9th Cir. 1989)
                                  11   (suggesting that even where district court has personal jurisdiction over custodian,
                                  12   preferred forum is district where petitioner is confined).
Northern District of California
 United States District Court




                                  13          Because petitioner is located within the jurisdiction of the Eastern District of
                                  14   California, this case is TRANSFERRED to the Eastern District of California. See 28
                                  15   U.S.C. § 1404(a). The Clerk shall terminate all pending motions and transfer this matter
                                  16   forthwith.
                                  17          IT IS SO ORDERED.
                                  18   DATED:             December 4, 2018
                                  19                                                     NATHANAEL M. COUSINS
                                                                                         United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Case No. 18-cv-07138 NC (PR)
                                       ORDER OF TRANSFER
                                  27

                                  28
